762 F.2d 381
119 L.R.R.M. (BNA) 2606, 121 L.R.R.M. (BNA) 2088,103 Lab.Cas.  P 11,492
Michael ZEMONICK, et al., Appellants,v.CONSOLIDATION COAL COMPANY, a corporation, et al., Appellees.
No. 84-1353.
United States Court of Appeals,Fourth Circuit.
Argued Oct. 3, 1984.Decided May 22, 1985.

Robert M. Bastress, Morgantown, W.Va.  (Barbara J. Fleischauer, Morgantown, W.Va., on brief), for appellants.
Robert M. Steptoe, Jr., Clarksburg, W.Va.  (C. David Morrison, Clarksburg, W.Va., Michael J. Aloi, Manchin & Aloi, Fairmont, W.Va., on brief), for appellees.
Before HALL and ERVIN, Circuit Judges, and HAYNSWORTH, Senior Circuit Judge.
HAYNSWORTH, Senior Circuit Judge:


1
Plaintiffs, eleven former employees of Consolidation Coal Company, were discharged for allegedly instigating a wildcat strike.  Each plaintiff took his discharge to arbitration, where the dismissals were upheld.  In July 1981, approximately sixteen months after the discharges and thirteen months after the last of the arbitration decisions upholding the discharges, the plaintiffs commenced this action in a state court against the employer and the union.  They asserted Vaca-Hines1 hybrid claims, charging the employer with a breach of the collective bargaining agreement and the union with failure to discharge its duty of fair representation in the grievance and arbitration proceedings.


2
The employer removed the case to the United States District Court for the Northern District of West Virginia where the parties commenced extensive discovery and pretrial proceedings, culminating in cross motions for summary judgment.  There was no suggestion that the commencement of the proceedings were untimely until July 11, 1983, after the decision of the Supreme Court of the United States in DelCostello v. Teamsters, 462 U.S. 151, 103 S.Ct. 2281, 76 L.Ed.2d 476 (1983).  In DelCostello, the Supreme Court held for the first time that such hybrid Sec. 301/DFR claims are subject to the six months period of limitations in Sec. 10(b) of the National Labor Relations Act2 which governs the filing of charges of unfair labor practices with the National Labor Relations Board.  Noting that this court, in Murray v. Branch Motor Express Co., 723 F.2d 1146 (4th Cir.1983), had held that DelCostello was to be applied retroactively, the district court dismissed this action as having been barred by the six months limitation period.


3
Because the circumstances of this case are quite different from those presented in Murray and because, with respect to these West Virginia plaintiffs, DelCostello represented an abrupt change from what appeared to have been settled law, we think DelCostello was improperly given retroactive effect in this case.I.


4
Since there was no federal statute of limitations directly applicable to actions against an employer under Sec. 301(a) of the Labor Management Relations Act,3 the Supreme Court held in United Auto Workers v. Hoosier Cardinal Corp., 383 U.S. 696, 86 S.Ct. 1107, 16 L.Ed.2d 192 (1966), that the court should borrow from state law the period of limitations most analogous to such an action.  Accordingly, this court held in Kennedy v. Wheeling-Pittsburgh Steel Corp., 81 L.R.R.M. 2349, 69 CCH Labor Cases P 12,980 (4th Cir.1972), that the applicable period of limitations for hybrid actions such as this was supplied by West Virginia's statute limiting actions on oral contracts to five years.   See also Howard v. Aluminum Workers International Union, 589 F.2d 771 (4th Cir.1978).


5
In the interim between the decisions of the Supreme Court in Hoosier Cardinal Corp. and DelCostello, there was another significant decision of that Court.   United Parcel Service, Inc. v. Mitchell, 451 U.S. 56, 101 S.Ct. 1559, 67 L.Ed.2d 732 (1981).  The United States District Court for the Eastern District of New York had held that Mitchell's claim was governed by New York's ninety day statute of limitations applicable to actions to overturn an arbitration award.  The United States Court of Appeals for the Second Circuit had reversed, 624 F.2d 394 (1980).  The Court of Appeals had held that the relevant statute was New York's six year statute applicable to actions on contracts.  The employer, but not the union, sought and obtained a writ of certiorari, and the Supreme Court, agreeing with the district court, held that the action against the employer was barred by New York's ninety day limitation upon actions to set aside an arbitration award.  Mr. Justice Stewart, in a separate concurrence, embraced the position of the AFL-CIO, as amicus curiae, that the controlling limitations period should be taken from Sec. 10(b) of the National Labor Relations Act, but the other members of the Court declined to consider that contention since it had not been advanced by either of the parties.  Justice Stevens filed a separate opinion in which he emphasized the fact that the Court did not have before it the question of the applicable period of limitations to the claim against the union, and contended that the ninety day period for actions attacking an arbitration award should not be applied to the claim against the union.


6
So matters stood when this action was filed in West Virginia.  Most of the states have very short periods of limitation, typically ninety days, for actions seeking to overturn an arbitration award, but West Virginia is one of the few states that has no statute specifically applicable to such actions.  Thus, the holding of the Supreme Court in Mitchell had no relevance to the question of timeliness of the commencement of this action in West Virginia.  A careful lawyer might have given some consideration to the straw in the wind to be found in Justice Stewart's concurring opinion in Mitchell and the declination of the other justices to consider the contention, but the controlling authority remained Hoosier Cardinal Corp.    The applicable period of limitations was to be borrowed from state law, and, since West Virginia had no statute specifically applicable to suits to overturn arbitration awards, our earlier decision holding that the timeliness question was governed by West Virginia's five year statute for the commencement of an action on an oral contract was controlling.

II.

7
Nothing the Supreme Court did in DelCostello forecloses our consideration of the retroactive application of that decision, in the circumstances of this case, under the standards of Chevron Oil Co. v. Huson, 404 U.S. 97, 92 S.Ct. 349, 30 L.Ed.2d 296 (1971).  In DelCostello, the Supreme Court applied the new rule to the plaintiffs in the two consolidated cases before it, but in neither case was there a potential problem with retroactive application under the Chevron standards.


8
DelCostello, himself, brought his action in the District Court of Maryland, and, under Mitchell, the district court properly held that the applicable limitations period was that contained in Maryland's thirty day statute for actions to vacate an arbitration award.  524 F.Supp. 721 (D.Md.1981).  This court affirmed on the district court's opinion.  679 F.2d 879 (4th Cir.1982) (Mem.).  Thus, the "retroactive" application of DelCostello 's new rule to DelCostello, himself, had the effect of increasing the limitations period, not decreasing it.  Indeed, the Supreme Court remanded DelCostello's case for consideration of possible tolling so as to make the filing of the complaint timely under the new six months rule.  DelCostello thus benefited from the retroactive application of the new rule, and in no sense was hurt by it.


9
Flowers, the plaintiff in the consolidated case decided with DelCostello, suffered a dismissal of his action in the Western District of New York.  That court held that the relevant limitations period was the ninety day period provided by New York's statute for the commencement of actions to vacate an arbitration award.  The Court of Appeals for the Second Circuit reversed, holding that the relevant period for both branches of the claim was New York's six year statute for the commencement of actions on contracts.  622 F.2d 573 (2d Cir.1980) (Mem).  That decision, however, was vacated by the Supreme Court, which remanded the case to the Court of Appeals for reconsideration in the light of Mitchell.    Upon reconsideration, that court held, as required by Mitchell, that the action against the employer was barred by the ninety day statute for actions to vacate arbitration awards but that the claim against the union was governed by New York's three year statute for the commencement of actions for malpractice.   Flowers v. United States Steel Workers of America, 671 F.2d 87 (2d Cir.1982).  The Supreme Court's application of the new six month rule to both branches of the claim thus enlarged the applicable period of limitations for the claim against the employer.  It reduced the limitations period held to be applicable by the Court of Appeals for the Second Circuit, but enlarged the limitations period initially held to be applicable by the district court.  In any event, from the outset, Flowers was aware of New York's ninety day limitation period for the commencement of an action to set aside an arbitration award, and was chargeable with knowledge that the ninety day period might be held to be the relevant one, just as the district court had held.


10
Neither DelCostello nor Flowers was in a position to claim that the decision in DelCostello, in application to him, would substantially and unfairly disadvantage him.  No one would have perceived any retroactivity problem if, when the case first came before it, the Supreme Court had reversed the Court of Appeals for the Second Circuit in Flowers and held that the district court was correct initially in applying the ninety day period for actions to vacate arbitration awards.


11
Application of the new rule to the two cases before the Court simply does not suggest that, in other cases, application of the new rule, under quite different circumstances, might not appropriately call for consideration of a retroactive application under the Chevron standards.


12
Nevertheless, two courts of appeals have held that the Supreme Court's decision in DelCostello, itself, forecloses any consideration of a contention that its rule be applied only prospectively.   Welyczko v. U.S. Air, Inc., 733 F.2d 239 (2d Cir.1984), cert. denied --- U.S. ----, 105 S.Ct. 512, 83 L.Ed.2d 402 (1984), Smith v. General Motors Corp., 747 F.2d 372 (6th Cir.1984).  See also Gray v. Amalgamated Meat Cutters Local 540, 736 F.2d 1055 (5th Cir.1984).


13
The plaintiff in Welyczko had waited five years to commence his action, and he should have known that a much shorter limitations period might be held applicable to him, particularly New York's ninety day period for the commencement of an action to vacate an arbitration award.  The case simply presented no occasion for a detailed analysis under Chevron.


14
The position of at least some of the plaintiffs in Smith seems to have been different, but the majority of the en banc court for the Sixth Circuit chose to follow Welyczko and what it understood to be the lead of other circuits, including this one, in giving retroactive application to DelCostello, apparently without noticing that in those cases, application of the DelCostello rule had had the effect of enlarging, rather than shortening, the applicable period of limitations.  One judge concurred in the judgment, but not in the reasoning of the majority.  He had been through a Chevron analysis in Lawson v. Truck Drivers, 698 F.2d 250 (6th Cir.1983), cert. denied, --- U.S. ----, 104 S.Ct. 69, 78 L.Ed.2d 83 (1983), and he thought that case required a retroactive application of DelCostello in Smith.4   Two judges dissented.


15
In any event, in this case, under circumstances in which a retroactive application of DelCostello presents manifest unfairness, we decline to follow Welyczko and Smith.

III.

16
Resolution of the question of retrospective application of the decision of the Supreme Court in DelCostello is controlled by the guidelines laid down in Chevron Oil Co. v. Huson, 404 U.S. 97, 92 S.Ct. 349, 30 L.Ed.2d 296 (1971).  Under those guidelines, we are to consider whether the decision in DelCostello overruled "clear past precedent on which litigants may have relied," whether "retrospective operation would further or retard [the new law's] operation" and whether an "inequity [is] imposed by retroactive application."    Applying these guidelines we think the DelCostello decision should not be applied retroactively in this case.

A.

17
In the context of West Virginia's statutes, the decision in DelCostello was a clean break with the past.  It overruled direct precedent in this court upon which the plaintiffs in this case justifiably relied.


18
Since, as we have noted, West Virginia, unlike the great majority of the states, has no statute of limitations expressly applicable to actions to vacate arbitration awards, we had determined that the applicable statute under the rule of United Auto Workers v. Hoosier Cardinal Corp. was West Virginia's five year statute applicable to actions upon oral contracts.   Kennedy v. Wheeling-Pittsburgh Steel Corp., 81 L.R.R.M. 2349, 69 CCH Labor Cases P. 12,980 (4th Cir.1972).  See also Howard v. Aluminum Workers International Union, 589 F.2d 771 (4th Cir.1978).  That appears to have been the settled rule which remained unquestioned until after the Supreme Court's decision in DelCostello came down.  Indeed, in their responsive pleadings, the defendants in this case raised no question of the timeliness of the filing of the complaint.  They responded to the merits, and both the plaintiffs and defendants proceeded with extensive pre-trial discovery and preparation until the filing of cross-motions for summary judgment on the merits.


19
Neither party seems to have thought that the decision of the Supreme Court in United Parcel Service v. Mitchell created any possible question of timeliness.  In retrospect, we cannot say that it did.  Since West Virginia had no statute expressly dealing with limitations upon actions for the vacation of arbitration awards, the holding in Mitchell had no direct application to an action commenced two months later, as this one was, in West Virginia.  The only possible relevance of the opinions in Mitchell stems from the concurring opinion of Justice Stewart in which he expressed the thought that the courts in these hybrid actions should not borrow state statutes of limitations but should borrow the six months limitation for the filing of charges of unfair labor practices under Sec. 10(b) of the National Labor Relations Act.  No other justice joined him in that suggestion;  they simply declined to consider it.  From Justice Stewart's opinion and the circumstances under which the other justices declined to even consider the suggestion that Sec. 10(b) was controlling, one might have speculated that in some later case other justices might join Justice Stewart, but the opinions in Mitchell hardly gave fair warning of what was to come in DelCostello.    A lawyer in West Virginia still might have placed reasonable reliance upon the still controlling authority of United Auto Workers v. Hoosier Cardinal Corp. and the decisions of this court holding that the most relevant of West Virginia's statutes of limitations was the limitation upon actions upon oral contracts.  We simply do not think that the lawyers for the plaintiffs and defendants in this case can be faulted for not having found in the opinions in Mitchell a clear foreshadowing of the decision in DelCostello.5


20
At the time this action was filed, therefore, the applicable precedents clearly gave the plaintiffs five years within which to commence their action.  The action was filed well within that time by the third lawyer retained by the plaintiffs;  the first two having been dismissed for failure to proceed with the alacrity expected of them by the plaintiffs.


21
In Murray v. Branch Motor Express Co., 723 F.2d 1146 (4th Cir.1983), we held that the decision in DelCostello was to be applied retroactively, approving a statement in Perez v. Dana Corp., Parish Frame Div., 718 F.2d 581 (3rd Cir.1983), that the decision in DelCostello was not an abrupt break with past precedent upon which the plaintiff might reasonably have relied.  The law as it existed before DelCostello was described as erratic and inconsistent.  In the context of Murray, the description was appropriate.  The case had arisen in Maryland, and the district court had applied Maryland's thirty day statute applicable to actions to vacate arbitration awards.  By early 1983 it might have been thought that the question, under Maryland's statutes, had been settled by the Supreme Court's decision in Mitchell, but the course of decision there, and in most of the rest of the country, had certainly been erratic.  Nor had Mitchell settled all of the problems, because a few of the states had no statutes expressly applicable to actions to vacate arbitration awards, and some of those that had such statutes had an unreasonably short period of limitation, such as Maryland's thirty day period.


22
Similarly, in Sine v. Local No. 992 International Brotherhood of Teamsters, 730 F.2d 964 (4th Cir.1984), we held DelCostello retroactively applicable to an action commenced in the District of Maryland.  The district court had dismissed the action as untimely under Maryland's thirty day statute for the commencement of actions to vacate arbitration awards.  The action had been commenced within six months of its accrual, so that the retroactive application of DelCostello did not introduce the question of timeliness but eliminated it.


23
Nothing in Murray or Sine, therefore, is applicable to the problem we face.  In West Virginia, the prior law had neither been erratic nor inconsistent.  Indeed, the responses of the defendants in this case indicate that in June 1981, West Virginia lawyers did not think that any limitations period shorter than West Virginia's five year contract claim statute was, or might be, applicable to this action.  Established precedent justified that belief.B.


24
A conclusion that DelCostello should be applied prospectively only in the circumstances of this case would not be disruptive of any great design of the laws of the United States.


25
Unquestionably one of the underlying policies of the laws of the United States favors relatively quick resolution of labor disputes and controversies arising out of collective bargaining agreements.  This is strongly suggested by the six month limitation for the filing of unfair labor practice charges under Sec. 10(b) of the National Labor Relations Act.  The Court's specific endeavor in DelCostello, however, was to enlarge the short period of limitations authorized by Mitchell in states having statutes of limitations specifically applicable to actions to vacate arbitration awards.  Maryland's thirty day period and the typical ninety day period were simply too short to permit inexperienced and uncounseled employees to obtain lawyers and to file their complaints.  The Court, too, was impressed by the fact that Sec. 10(b) provided a more apt analogy than state statutes enacted without regard to controversies arising under federal labor relations laws.  Borrowing the federal limitations period contained in Sec. 10(b) would also provide a uniform rule applicable throughout the country and without regard to varying state statutes.


26
None of these general policies or considerations would be furthered or promoted by a holding that the new rule should not be retroactively applied in the circumstances of this case.  Equally strong or stronger, however, is the federal policy exemplified by DelCostello itself, that aggrieved employees should have a fair opportunity to file their Vaca-Hines complaints.  That policy would surely be subverted by retroactive application of the DelCostello six months limitation to an action that had been filed without extraordinary delay and which had proceeded to a development of the issues on the merits to the point of decision on cross-motions for summary judgment without any question of timeliness having been raised.


27
Moreover, those other general considerations would not be subverted by a limitation of DelCostello to prospective application in the circumstances of this case.  The implementation of those policies would not be significantly retarded.  There are only a few states which have no statutes limiting commencement of actions to vacate arbitration awards.  Recognition that actions arising in those states require separate consideration would occasion some slight delay in complete implementation of the DelCostello rule in those states, but that delay is not of great moment, and, in those states, DelCostello 's bar would unerringly and indisputably finally fall a few months after DelCostello was announced in June of 1983.  Hence, a holding that DelCostello should not be retrospectively applied in this case favors the general policy of fairness without substantially detracting from early implementation of other federal policies underlying the decision in DelCostello.

C.

28
A retroactive application of DelCostello in the circumstances of this case shouts of inequity.  If we assume, as we must, that the plaintiffs have meritorious claims upon which they were entitled to prevail, or, at least, to a reasoned decision on the merits, belated erection of a procedural bar is an unwarranted frustration of their reasonable expectations of adjudication on the merits.


29
When the complaint was filed, it was well within the alloted time under the established precedent of this court.  We had borrowed the most analogous of West Virginia's statutes of limitations under the direction of the Supreme Court in Auto Workers.    Neither defendant raised any question of timeliness, for, under the state of law as it existed in June 1981, the filing of a motion to dismiss would have appeared only a futile and wasteful imposition upon the court and counsel.  Instead, for almost two years before DelCostello came down, the parties devoted themselves to pretrial discovery and preparation.  Before any suggestion of untimeliness was made, cross motions for summary judgment had been filed.  The case apparently was ready for final determination on the merits.  The plaintiffs have expended considerable time and effort in the development of their case on the merits;  they had a considerable investment in the prosecution of their claims.  Under these circumstances, it is difficult to imagine a greater inequity than to have the courthouse door suddenly slammed in the faces of the plaintiffs at a time when they apparently stood on the eve of decision on the merits.  They had been long in the court, and their cases were fully developed when the district judge announced, in effect, that he was closing the book because the plaintiffs should never have crossed the threshhold of the courthouse door more than two years earlier.


30
Given the reasonable reliance of the plaintiffs upon what appeared to be established and solid precedent and the full development by the parties of their proofs on the merits, equity and fairness required that the court not abruptly turn a deaf ear to them.


31
Another panel of this court considered a comparable situation in Peterson v. Air Line Pilots Assn., 759 F.2d 1161 (4th Cir.1985).  It refused to apply the DelCostello bar on the ground that the defendant had waived its right to assert the bar.  In doing so, however, it emphasized the inequity of enforcing a time bar in a case in which there had been extensive pretrial discovery and preparation with no suggestion of a problem of timeliness.  In this case, the plaintiffs did not contend that the defendants had waived their right to assert the time bar, but the inequity of applying the six months time bar here is equally as apparent as it was in Peterson.    We reach the same result under a Chevron analysis.

IV.

32
There are a number of cases applying DelCostello retroactively in which the plaintiff would otherwise have been held barred by a shorter period of limitations or in which there was reasonable notice that a shorter period might be held applicable.6   Those cases do not bear upon our problem, for there was no inequity involved.


33
The Ninth Circuit has held DelCostello not to be applied retroactively in cases in which there had been substantial development of the merits.   Barina v. Gulf Trading & Transportation Co., 726 F.2d 560 (9th Cir.1984), Edwards v. Teamsters Local No. 36, 719 F.2d 1036 (9th Cir.1983), cert. denied, --- U.S. ----, 104 S.Ct. 1599, 80 L.Ed.2d 130 (1984).


34
The District Court for the Northern District of West Virginia similarly held that DelCostello was not to be applied retroactively to require the dismissal of a West Virginia claim such as this.   Sole v. Thorofare Markets, Inc., 571 F.Supp. 1233 (N.D.W.Va.1983).


35
Moreover, after anticipating the Supreme Court's holding in DelCostello, in Badon v. General Motors Corp., 679 F.2d 93 (6th Cir.1982), the Court of Appeals for the Sixth Circuit held, in Pitts v. Frito Lay, Inc., 700 F.2d 330 (6th Cir.1983), that the new six months limitation borrowed from Sec. 10(b) of the NLRA should not be applied retroactively.


36
There are a few cases going the other way.   Graves v. Smith's Transfer Corp., 736 F.2d 819 (1st Cir.1984), Rogers v. Lockheed-Georgia Co., 720 F.2d 1247 (11th Cir.1983), cert. denied, --- U.S. ----, 105 S.Ct. 292, 83 L.Ed.2d 227 (1984), and Edwards v. Sea-Land Service, Inc., 720 F.2d 857 (5th Cir.1983).  In those cases, however, the Chevron analysis was not so clearly weighted in favor of a prospective limitation.  In one, there was no apparent reliance upon clearly established earlier precedent.  Edwards.  In another, there had been no substantial investment in time or money in the preparation of the case on the merits since the motion to dismiss on limitation grounds had been filed promptly after the filing of the complaint.  Graves.


37
In this case in which the equities weigh so strongly against a retroactive application of DelCostello and in which defense counsel as well as plaintiffs' counsel saw no problem about timeliness until after DelCostello was decided and this case was ready for disposition on the merits, we think that the Chevron analysis properly leads to a conclusion against retroactive application of DelCostello.


38
This problem will shortly go away, if it is not already gone, but we think these plaintiffs should have "a satisfactory opportunity" to have their cases decided on the merits, an opportunity which the Supreme Court in DelCostello clearly sought to protect.

V.

39
The judgment of the district court dismissing the complaints is reversed and the case remanded for further proceedings.


40
REVERSED AND REMANDED.

ERVIN, Circuit Judge, dissenting:

41
I cannot agree with the majority's conclusion that DelCostello should only be given prospective effect in this case.  In my view, the majority has strayed afar from the Supreme Court's clear command in DelCostello itself to apply the six-month statute of limitations retroactively even where, as here, a Sec. 301/DFR claim that would be timely under the applicable state statute is time barred under DelCostello.    Although the Supreme Court's retroactive application of DelCostello makes an independent analysis of retroactivity unnecessary, I am also convinced that the majority has misapplied the Chevron1 test in this case.  For these reasons, I respectfully dissent and would affirm the judgment of the district court.

I.

42
The Supreme Court Has Already Resolved The Question of Retroactivity


43
For reasons that are unclear to me, the majority has essentially ignored the Supreme Court's retroactive application of the six-month limitations period for Sec. 301/DFR claims in DelCostello and its companion case.2   DelCostello brought his Sec. 301/DFR claim nearly eight months after his cause of action arose.  462 U.S. at 155, 103 S.Ct. at 2285.  The district court held that DelCostello's claim was time barred under Maryland's 30-day statute of limitations for actions to vacate arbitration awards.   Id. at 156, 103 S.Ct. at 2286.  The Supreme Court, however, applied the six-month limitations period retroactively and remanded DelCostello back to the district court to determine whether certain events not inquired into below had operated to toll the running of the statute of limitations.3 Id. at 172, 103 S.Ct. at 2294.  The Supreme Court also applied the six-month statute of limitations retroactively in Flowers.  Id.  The plaintiffs in Flowers allowed ten months to elapse after their cause of action arose before they filed suit.  Id.  Although the Second Circuit found their suit to be timely under a three-year state statute of limitations, the Supreme Court retroactively applied the six-month limitations period and dismissed the suit as time barred.  Id.


44
As the majority points out, Zemonick's suit is timely under the applicable West Virginia statute of limitations but would be untimely under the DelCostello rule.  On this basis, our previous decisions4 in which we applied DelCostello retroactively may be distinguished insofar as the six-month limitations period exceeds the time allowed under the applicable state statutes in each case.  Application of DelCostello retroactively in those cases, therefore, extended rather than curtailed the time within which a Sec. 301/DFR claim could be filed.  The Supreme Court's holding in Flowers, however, cannot be distinguished for the same reason.  The applicable state statute of limitations gave the Flowers' plaintiffs thirty-six months to file their suit, thirty months more than the six permitted under DelCostello.    Nevertheless, the Court retroactively applied DelCostello and dismissed their suit.


45
However unwise or unfair we may believe the retroactive application of DelCostello would be to this case, we cannot refuse to recognize "the Supreme Court's directive on this issue."   Welyczko v. U.S. Air, Inc., 733 F.2d 239, 241 (2d Cir.), cert. denied, --- U.S. ----, 105 S.Ct. 512, 83 L.Ed.2d 402 (1984);  accord Smith v. General Motors Corp., 747 F.2d 372, 375 (6th Cir.1984) (en banc)5;  Campbell v. McLean Trucking Co., 592 F.Supp. 1560, 1562 (E.D.N.Y.1984);  see also Goins v. Teamsters Local 639, 598 F.Supp. 1151, 1154 (D.D.C.1984) (dictum).  Nevertheless, the majority asserts that "[n]othing the Supreme Court did in DelCostello forecloses" a Chevron inquiry into retroactivity here because no "potential problem with retroactive application" under Chevron existed in DelCostello and its companion case.  Surely had the Court felt that in some cases retroactive application of DelCostello might be inappropriate, it would have adopted a case-by-case approach to the retroactivity question by conducting a Chevron analysis.  Yet the Court unmistakably refused to adopt the case-by-case retroactivity analysis necessary under Chevron by directly applying the six-month limitations period to the cases before it.  Under the majority's position, courts could completely dispense with a Chevron analysis when retroactive application of DelCostello would increase the limitations period.  But those same courts would have to conduct the Chevron inquiry where, as here, retroactive application of DelCostello would decrease the applicable limitations period.  A case-by-case approach, however, means exactly what it says:  each case must be examined on the basis of its own peculiar facts to determine the appropriate result under the relevant test.  The Supreme Court declined to adopt the Chevron case-by-case approach and we are bound to do the same.  Consequently, a Chevron analysis in this case is unnecessary and DelCostello should be applied retroactively to bar Zemonick's suit.   Welyczko, 733 F.2d at 241;  Smith, 747 F.2d at 375;  Campbell, 592 F.Supp. at 1562;  see also Goins, 598 F.Supp. at 1154 (dictum);  DelCostello v. Teamsters, 588 F.Supp. 902, 907 (D.Md.1984).

II.

46
DelCostello Should Also Be Given Retroactive Effect Under

The Chevron Test

47
Failing to follow the Supreme Court's lead, the majority proceeds under Chevron to find that DelCostello should not be applied retroactively to Sec. 301/DFR claims arising in West Virginia.  DelCostello is, therefore, applied prospectively to Zemonick's suit by the majority.  Although the Supreme Court has directed that DelCostello be given retroactive effect, I feel that the same result is also mandated under a Chevron analysis.

A.
Retroactivity Is the General Rule

48
It is firmly rooted in our judicial system "that a court is to apply the law in effect at the time it renders its decision, unless doing so would result in manifest injustice."   Bradley v. Richmond School Board, 416 U.S. 696, 711, 94 S.Ct. 2006, 2016, 40 L.Ed.2d 476 (1974);  accord Gulf Offshore Co. v. Mobil Oil Corp., 453 U.S. 473, 486 n. 16, 101 S.Ct. 2870, 2879 n. 16, 69 L.Ed.2d 784 (1981);  Thorpe v. Housing Authority, 393 U.S. 268, 281, 89 S.Ct. 518, 525, 21 L.Ed.2d 474 (1969);  Murray, 723 F.2d at 1147.  Consistent with this principle, it has been repeatedly recognized "that the retroactive applicability of judicial decisions of federal courts is the rule, not the exception."   Simpson v. Director, Office of Workers' Compensation Programs, 681 F.2d 81, 84 (1st Cir.1982), cert. denied, 459 U.S. 1127, 103 S.Ct. 762, 74 L.Ed.2d 977 (1983).  There is, therefore, a strong presumption in favor of retroactivity that cannot be easily overcome.  Id.;  see also Robinson v. Neil, 409 U.S. 505, 507-08, 93 S.Ct. 876, 877-78, 35 L.Ed.2d 29 (1973).  Guided by these general principles, I now turn to the question of retroactivity in this case under the Chevron test.


49
Because of the strong presumption in favor of retroactivity, all three hurdles of the Chevron test must be passed before courts will refuse to give a case retroactive effect.   Rogers v. Lockheed-Georgia Co., 720 F.2d 1247, 1249 (11th Cir.1983) cert. denied, --- U.S. ----, 105 S.Ct. 292, 83 L.Ed.2d 227 (1984);  Holzsager v. Valley Hospital, 646 F.2d 792, 797 (2d Cir.1981);  Harpp v. General Electric Co., 571 F.Supp. 426, 432 (N.D.N.Y.1983);  accord Kremer v. Chemical Construction Corp., 623 F.2d 786, 789-90 (2d Cir.1980), aff'd, 456 U.S. 461, 102 S.Ct. 1883, 72 L.Ed.2d 262 (1982).6   As a consequence, the party opposing retroactivity bears the burden of demonstrating that the decision should be applied prospectively.   Cash v. Califano, 621 F.2d 626, 629 (4th Cir.1980).  Despite Zemonick's substantial burden, the majority has concluded that all three Chevron factors favor giving DelCostello only prospective effect in this case.  I disagree.

B.
Application of the Three Part Chevron Test

50
To satisfy the first part of the Chevron test, "a new principle of law [must be established] either by overruling clear past precedent ... or by deciding an issue of first impression whose resolution was not clearly foreshadowed."   Chevron, 404 U.S. at 106, 92 S.Ct. at 355.  The majority argues that because of our earlier decisions7 in which we expressly held that (1) the same statute of limitations should apply to Sec. 301 and DFR suits and that (2) the governing statute of limitations for such suits should be the state's statute for actions on oral contracts, DelCostello overruled clear precedent in this circuit.  A close reading of the opinions filed in United Parcel Service, Inc. v. Mitchell, 451 U.S. 56, 101 S.Ct. 1559, 67 L.Ed.2d 732 (1981),8 however, reveals that DelCostello did not erupt "from the Supreme Court firmament like a bolt out of the blue."   Graves, 736 F.2d at 821.    Mitchell was handed down after our now apparently misguided decisions in Kennedy and Howard but prior to the time Zemonick filed his suit.  Although these decisions were controlling in West Virginia until DelCostello, "a local lawyer dealing with federal claims cannot simply ignore the significance of recent developments in the federal courts that would clearly warn him not to place undue reliance on a particular state case" or federal case applying state law.  Landahl, 746 F.2d at 1315.  Indeed, "the principle of adopting federal, rather than state, limitations periods in the area of federal labor law has been openly discussed in the courts, and even adopted by some courts prior to DelCostello."    Local Union 1397, 748 F.2d at 184 (citing Hall v. Printing and Graphic Arts Union, 696 F.2d 494 (7th Cir.1982);  Badon v. General Motors Corp., 679 F.2d 93 (6th Cir.1982) ) (emphasis added).


51
Since Mitchell portended an intended change in the law, "the first [Chevron ] factor weighs only slightly against retroactivity," Graves, 736 F.2d at 821.  Clearly, the uncertain wake left behind by Mitchell reveals that "the six-month statute of limitations was not an abrupt and fundamental shift in a doctrine on which the plaintiff relied because the prior law was erratic and inconsistent."   Murray, 723 F.2d at 1148;  accord Graves, 736 F.2d at 821;  Lincoln, 723 F.2d at 630 ("DelCostello was not a clear break from prior law and notice of a shorter period being applicable was given in Mitchell.");   Perez v. Dana Corp., 718 F.2d 581, 587 (3d Cir.1983) (federal case law was "confused and divided" prior to DelCostello).


52
Despite these decisions, the majority declares that DelCostello "overruled direct precedent in this court upon which [Zemonick] ... justifiably relied."    But where the decision sought to be retroactively applied decided an issue of first impression, the inquiry under the first Chevron factor is only whether the resolution of that issue "was not clearly foreshadowed."   Chevron, 404 U.S. at 106, 92 S.Ct. at 355.  Here, there can be little question that DelCostello decided an issue of first impression that was clearly foreshadowed by Mitchell.    Since the Mitchell court specifically declined to address whether section 10(b)'s six-month limitations period should be applied to Sec. 301/DFR claims, 451 U.S. at 60 n. 2, 101 S.Ct. at 1562 n. 2;  id. at 65, 101 S.Ct. at 1565 (Blackmun, J., concurring), when that question was finally presented in DelCostello --it represented an issue of first impression.  Additionally, an examination of Mitchell reveals that the resolution of the question decided in DelCostello was clearly foreshadowed.  As noted previously, the Supreme Court gave three separate indications in Mitchell that resolution of the section 10(b) question was just down the road.  See supra note 8.  No less telling, the Supreme Court, by overruling Hoosier Cardinal in Mitchell, revealed that its view regarding the appropriate statute of limitations for Sec. 301/DFR suits was in no way immutable.


53
If the majority is correct in asserting that the opinions in Mitchell were not "a clear foreshadowing of the decision in DelCostello," I cannot conceive of a case where a significant and distinct departure from prior law would ever be considered "clearly foreshadowed" by prior decisions.  Under the majority's view, a finding that DelCostello was clearly foreshadowed would have required an express qualification by the Supreme Court in its Mitchell decision informing everyone that it planned to adopt section 10(b)'s six-month limitations period for Sec. 301/DFR claims.  But by so clearly revealing its plans for a future decision, the Supreme Court would be rendering an advisory opinion which the Constitution absolutely prohibits.   See Muskrat v. United States, 219 U.S. 346, 361, 31 S.Ct. 250, 255, 55 L.Ed. 246 (1911).  Therefore, I cannot conclude that in this case satisfaction of the first Chevron factor required more explicit foreshadowing than that provided in Mitchell.    Although Mitchell did not hold that Sec. 301/DFR suits would be governed by section 10(b)'s six-month limitations period, it plainly alerted those concerned that upon a full adversarial record the Supreme Court was prepared to address the section 10(b) issue and quite possibly adopt that section's limitations period for Sec. 301/DFR suits.  In short, "DelCostello represented a clarification of the law, not a 'clean break' with past precedent."   Landahl, 746 F.2d at 1315.


54
Given the overriding weight of precedent holding that DelCostello was not a clear break from prior law9 and because Mitchell forewarned plaintiffs that the section 10(b) issue would be addressed in a later case, I am persuaded that Zemonick has not satisfied the first part of the Chevron test.


55
Under the second Chevron factor the majority cryptically concludes that "a finding of nonretroactivity in this case would not be disruptive of any great design of the laws of the United States."    There is, however, no support in the case law or in DelCostello itself for the majority's finding that giving DelCostello prospective effect will neither retard its operation nor jettison the carefully balanced policy behind it.  The federal courts have uniformly concluded that because nonretroactive application of DelCostello is manifestly inconsistent with the purpose of the six-month limitations period, the second Chevron factor does not favor prospective application of DelCostello.  Local Union 1397, 748 F.2d at 184-85 ("the importance of uniformity in limitations periods" in labor law which "was a major consideration in the DelCostello opinion itself" favors retroactivity);  Landahl, 746 F.2d at 1315 ("giving retroactive effect to the DelCostello rule would further its purpose" even though a longer state statute of limitations would otherwise apply);  Graves, 736 F.2d at 821-22 ("[G]iving retroactive effect to DelCostello will further the purpose of the rule ... [even where] a longer state statute of limitations applie[s].");  Murray, 723 F.2d at 1148 ("[T]he purpose of the DelCostello rule require[s] retroactive application.")10  ;  Lincoln, 723 F.2d at 630 ("retroactive application of DelCostello would further the policy of prompt settlement");  Rogers, 720 F.2d at 1250 (Prospective application of DelCostello "would retard rather than further the federal interests in prompt resolution of labor disputes, finality, and consistency embodied in DelCostello.");   Edwards v. Sea-Land Service, Inc., 720 F.2d 857, 862 (5th Cir.1983) (second criterion of Chevron favors application of DelCostello retroactively);  Perez, 718 F.2d at 588 ("second Chevron factor counsels in favor of retroactivity").  Although the Ninth Circuit is the lone federal court of appeals to give DelCostello only prospective effect, even that court has held that "[t]he second Chevron Oil factor does favor retroactivity" because application of a longer state statute of limitations "detracts from the principle of finality" which is a substantial purpose of DelCostello.  Barina v. Gulf Trading & Transportation Co., 726 F.2d 560, 564 (9th Cir.1984).11   Hence, I can find no authority among the federal courts of appeal supporting the majority's dubious finding that the second Chevron factor favors prospective application of DelCostello.


56
In addition, an independent examination of DelCostello reveals that a failure to apply the six-month limitations period to this case would be contrary to the federal interests embodied in DelCostello and would significantly hinder the operation of the DelCostello limitations period.  The Supreme Court in DelCostello stressed that " 'the need for uniformity' " was an important reason for ending the previous practice of borrowing diverse state statutes of limitations.  462 U.S. at 171, 103 S.Ct. at 2294 (quoting Mitchell, 451 U.S. at 70, 101 S.Ct. at 1567 (Stewart, J., concurring) ).  Equally significant, "the Court reaffirmed that federal labor law favored 'the relatively rapid resolution of labor disputes,' and rejected the adoption of long limitations periods which would allow grievance and arbitration decisions to be called into question long after the fact."   Perez, 718 F.2d at 588 (quoting DelCostello, 462 U.S. at 168, 103 S.Ct. at 2292);  accord Edwards, 720 F.2d at 861.  Application of West Virginia's five-year statute of limitations period would be clearly contrary to DelCostello's dual purpose of uniformity and rapid finality.12   Refusing to overlook these purposes behind the DelCostello six-month limitations period, I conclude that the second Chevron factor also favors retroactivity.


57
Analyzing the equities in this case under the third Chevron factor, the majority asserts that DelCostello should not be retroactively applied to dismiss this case.  According to the majority, dismissal here for untimeliness "shouts of inequity" because Zemonick has "expended considerable time and effort in the development of [his] case on the merits."


58
I am unable to agree with these assertions by the majority.  Retroactive application of DelCostello may be ungenerous, but it is not for this reason a result that we can escape under Chevron.    First, Zemonick delayed filing his suit for thirteen months after he was discharged and his cause of action arose.  Such a delay is more than twice the time the Supreme Court established for filing Sec. 301/DFR claims in DelCostello.    Nor has Zemonick offered any sympathetic or justifiable reason for his delay.  Because this area of federal law was in considerable flux at the time his cause of action arose, caution and diligence demanded that Zemonick exhibit greater promptness in filing suit than he did.  As a result, I cannot agree that retroactive application of DelCostello in this case "shouts of inequity."    Second, I attach little significance to the majority's observation that Zemonick "expended considerable time and money" in preparing his case prior to its dismissal by the district court.  Except for rare cases in which no pretrial discovery is conducted, nearly every plaintiff will have "expended considerable time and money" during the trial preparation stage.  But where, as here, the plaintiff "has not been deprived of a judgment obtained before DelCostello came down," there is little inequity in applying that decision retroactively.13   Graves, 736 F.2d at 822;  accord Estades, 593 F.Supp. at 782.


59
Admittedly, the majority correctly notes that our decisions in Murray and Sine may be distinguished from this case by considering the equities involved under the third Chevron factor.  In Murray, the plaintiff had notice that Maryland's exceedingly short thirty-day statute of limitations for suits to vacate an arbitration award applied.  723 F.2d at 1147.  Thus, retroactive application of DelCostello in Murray extended the time within which the plaintiff could file even though the delay in filing of over two years still required dismissal.   Id. at 1148.  Similarly, the retroactive application of DelCostello in Sine had the effect of reinstating a claim that would otherwise have been time barred under a shorter state statute of limitations.  730 F.2d at 966.  Nevertheless, the Supreme Court and many of our sister circuits have retroactively imposed DelCostello to time bar a claim that would have been timely under the previously governing state statute of limitations.   DelCostello, 462 U.S. at 172, 103 S.Ct. at 2294 (suit filed ten months after cause arose dismissed under DelCostello rule even though state statute of limitations was three years);  Flores v. Levy Co., 757 F.2d 806, 118 L.R.R.M. 3129, 3130-31 (7th Cir.1985) (DelCostello applied retroactively to dismiss suit brought three years after cause of action arose notwithstanding Illinois' ten year statute of limitations period for written contracts);  Landahl, 746 F.2d at 1316 (7th Cir.)  (DelCostello applied retroactively to dismiss case filed fifteen months after cause of action arose despite Wisconsin's applicable six-year limitations period);  Linder v. Berge, 567 F.Supp. 913, 915-16 (D.R.I.1983), aff'd, 739 F.2d 686, 690 n. 3 (1st Cir.1984) (DelCostello applied retroactively despite Rhode Island's previously applicable three-year and six-year statutes of limitations for Sec. 301/DFR suits);  Graves, 736 F.2d at 820-21 (1st Cir.)  (DelCostello applied retroactively to dismiss case filed eight months after cause arose notwithstanding New Hampshire's one-year limitations period);  Rogers, 720 F.2d at 1250 (11th Cir.)  (rejecting plaintiff's request that "state statutes of limitations with periods much longer than the six-months adopted in DelCostello be applied");  Edwards, 720 F.2d at 859 (5th Cir.)  (DelCostello applied retroactively to dismiss claims despite previous applicability of Texas' two- and four-year statutes of limitations);  Estades, 593 F.Supp. at 782 (suit filed two years and two months after cause of action arose dismissed by retroactive application of DelCostello even though suit would have been timely under Puerto Rico's applicable fifteen-year limitations period).   Contra Barina, 726 F.2d at 562 (9th Cir.)  (DelCostello applied prospectively to save claim filed less than a year after the cause arose because it was timely under a four-year state statute of limitations).


60
Further, the Sixth, Fifth, and Second Circuits have held that DelCostello must be applied retroactively to all cases regardless of the peculiar equities involved in each.   Smith, 747 F.2d at 375 (6th Cir.);   Gray v. Amalgamated Meat Cutters Local 540, 736 F.2d 1055 (5th Cir.1984);  Welyczko, 733 F.2d at 241 (2d Cir.).  Under the illuminating light of these decisions, it is clear that there is no inherent inequity in retroactively imposing DelCostello's statute of limitations even where, like here, it reduces the time available under the previously governing period.  Fairness does not require that DelCostello be given only asymmetrical retroactive effect.  With respect to statutes of limitations, equity has two sides.  If it was fair to the defendant in Murray to reinstate a claim that was time barred under the state statute by applying DelCostello retroactively, it is equally fair to the plaintiff in this case to dismiss his suit by giving DelCostello retroactive effect.  Under the majority's argument, the defendant in Murray --at least until DelCostello --reasonably expected to be sued, if at all, within thirty-days after a Sec. 301/DFR cause of action arose against it.  Applying DelCostello retroactively in this case would, therefore, be no more unfair to Zemonick than it was to the defendant in Murray.    The third Chevron factor requires courts to examine what the equitable consequences of retroactive application are to both parties to an action, not just the plaintiff.  404 U.S. at 107, 92 S.Ct. at 355.  Consequently, the equities in this case do not demand disregard of the clear weight of persuasive precedent holding that the third Chevron factor counsels in favor of applying DelCostello retroactively.


61
From the foregoing, it appears that none of the Chevron factors are susceptible of a determination that favors prospectivity in this case.    Chevron plainly commands retroactive application of DelCostello.14

III.

62
The Extraordinary Weight of Authority Favors Retroactivity


63
My final reason for arguing that DelCostello should be applied retroactively to this case is the tremendous weight of precedent which I do not believe the majority's reasoning has overcome.  Except for the Ninth Circuit, every federal court of appeals has held that DelCostello should be applied retroactively.15   Smith, 747 F.2d at 375 (6th Cir.)  (en banc);  Barnett v. United Air Lines, Inc., 738 F.2d 358, 362 (10th Cir.), cert. denied, --- U.S. ----, 105 S.Ct. 594, 83 L.Ed.2d 703 (1984);  Graves, 736 F.2d at 822 (1st Cir.);   Gray, 736 F.2d at 1055 (5th Cir.);   Welyczko, 733 F.2d at 241 (2d Cir.);   Murray, 723 F.2d at 1148 (4th Cir.);   Lincoln, 723 F.2d at 630 (8th Cir.);   Rogers, 720 F.2d at 1250 (11th Cir.);   Perez, 718 F.2d at 588 (3d Cir.);   Storck v. Teamsters, 712 F.2d 1194, 1196 (7th Cir.1983).   Contra Barina, 726 F.2d at 564 (9th Cir.).  Given the sound reasoning in these decisions, I find no reason, unlike the majority, to join the lonely position taken by the Ninth Circuit and thereby depart from the almost uniform view that DelCostello should be applied retroactively.


64
For all these reasons, I cannot lend my approbation to the majority's decision which is--in my view--neither sound nor permitted by the case law.  Accordingly, I dissent from the majority's prospective application of DelCostello in this case and would affirm the judgment of the district court.



1
 Vaca v. Sipes, 386 U.S. 171, 87 S.Ct. 903, 17 L.Ed.2d 842 (1967);  Hines v. Anchor Motor Freight, 424 U.S. 554, 96 S.Ct. 1048, 47 L.Ed.2d 231 (1976)


2
 29 U.S.C.A. Sec. 160


3
 29 U.S.C.A. Sec. 185(a)


4
 Earlier, the Court of Appeals for the Sixth Circuit in Badon v. General Motors Corp., 679 F.2d 93 (6th Cir.1982), after the Supreme Court's decision in Mitchell but before its decision in DelCostello, picked up Justice Stewart's position in Mitchell and held that the six month period of Sec. 10(b) of the National Labor Relations Act applied to the hybrid claim.  In Pitts v. Frito Lay, Inc., 700 F.2d 330 (6th Cir.1983), the Sixth Circuit held that its decision in Badon was a significant departure from earlier precedent and, under the Chevron standards, would not be applied retroactively


5
 It may bear mention that the complaint in this action was filed just over two months after the decision in Mitchell was announced.  The decision in Mitchell was announced on April 20, 1981, and the complaint in this case was filed on June 26, 1981


6
 Perez v. Dana Corp., Parish Frame Div., 718 F.2d 581 (3rd Cir.1983);
Storck v. International Brotherhood of Teamsters, Local Union No. 600, 712 F.2d 1194 (7th Cir.1983);
Andres v. Local 600, International Brotherhood of Teamsters, 724 F.2d 73 (8th Cir.1983);
Askew v. F & W Express, Inc., 723 F.2d 624 (8th Cir.1983), cert. denied, --- U.S. ----, 105 S.Ct. 292, 83 L.Ed.2d 228 (1984);
Arrow v. Pulitzer Pub. Co., 723 F.2d 622 (8th Cir.1983);
Hand v. International Chemical Workers Union, 712 F.2d 1350 (11th Cir.1983).


1
 Chevron Oil Co. v. Huson, 404 U.S. 97, 92 S.Ct. 349, 30 L.Ed.2d 296 (1971)


2
 DelCostello was consolidated with United Steelworkers v. Flowers, 462 U.S. 151, 103 S.Ct. 2281, 76 L.Ed.2d 476 (1983)


3
 On remand, the district court refused to toll the running of the six-month limitations period for Sec. 301/DFR claims and dismissed DelCostello 's suit.   DelCostello v. Teamsters, 588 F.Supp. 902, 909-11 (D.Md.1984)


4
 Murray v. Branch Motor Express Co., 723 F.2d 1146 (4th Cir.1983) cert. denied, --- U.S. ----, 105 S.Ct. 292, 83 L.Ed.2d 228 (1984);  Sine v. Local 992, International Brotherhood of Teamsters, 730 F.2d 964 (4th Cir.1984)


5
 In Smith, the Sixth Circuit sitting en banc reasoned:
If the Supreme Court had not intended for DelCostello to apply retroactively, the Court easily could have reserved this issue or could have applied the statute of limitations prospectively, as it did in Chevron.    By applying the statute of limitations to extinguish the claim in the case before the Court, we feel the Supreme Court demonstated its intent to apply DelCostello retroactively.
747 F.2d at 375.  From this reasoning, the Sixth Circuit concluded that the six-month statute of limitations for Sec. 301/DFR claims "is applicable to all cases pending at the time DelCostello was decided."    Id. (emphasis added).


6
 Although not expressly holding that prospectivity requires that all three Chevron factors be satisfied, numerous courts have implicitly indicated that the satisfaction of each Chevron factor is a prerequisite to prospective application in any case.   See, e.g., Northern Pipeline Co. v. Marathon Pipe Line Co., 458 U.S. 50, 88, 102 S.Ct. 2858, 2880, 73 L.Ed.2d 598 (1982) (All three Chevron factors "mitigate against the retroactive application of our holding today.");   United States v. Johnson, 457 U.S. 537, 550 n. 12, 102 S.Ct. 2579, 2587 n. 12, 73 L.Ed.2d 202 (1982) (factors two and three considered only if the first is satisfied);  Jackson v. City of Bloomfield, 731 F.2d 652, 654-55 (10th Cir.1984) (first Chevron factor is threshold test for nonretroactivity);  Railroad Yardmasters v. Harris, 721 F.2d 1332, 1344 n. 32 (D.C.Cir.1983) (all three Chevron factors supported prospectively);  In re Locarno 23 B.R. 622, 632 (Bankr.D.Md.1982) (prospectivity application required because all three Chevron factors were satisfied).  The requirement that prospective effect will be given a case only if all three Chevron factors are satisfied is also consistent with the strong presumption in favor of retroactivity


7
 Kennedy v. Wheeling-Pittsburgh Steel Corp., 81 L.R.R.M. 2349 (4th Cir.1972);  Howard v. Aluminum Workers International Union, 589 F.2d 771 (4th Cir.1978)


8
 There are at least three clear indications in Mitchell that a change in the applicable statute of limitations for Sec. 301/DFR suits was not far away.   Graves v. Smith Transfer Corp., 736 F.2d 819, 821 (1st Cir.1984);  see also Local Union 1397 v. United Steelworkers, 748 F.2d 180, 184 (3d Cir.1984) (DelCostello neither established a new principle of law nor decided an issue which could not have been foreshadowed);  Landahl v. PPG Indus., 746 F.2d 1312, 1315 (7th Cir.1984) ("the result in DelCostello was foreshadowed by Mitchell ");  Lincoln v. District 9, Int'l Ass'n of Machinists, 723 F.2d 627, 630 (8th Cir.1983) ("At the very least, the Mitchell case should have put [plaintiff] on notice that a shorter time limitation might be imposed.");   Estades v. Harry M. Stevens, Inc., 593 F.Supp. 778, 782 (D.P.R.1984) ("Mitchell adumbrated the imposition of a six months limitation period in [Sec. 301/DFR] suits.").  The first indication occurred in footnote two of the Court's opinion discussing the amicus argument that the six-month limitations period of section 10(b) should be applied.  The Court explained:  "Our grant of certiorari was to consider which state limitations period should be borrowed, not whether such borrowing was appropriate."   Mitchell, 451 U.S. at 60 n. 2, 101 S.Ct. at 1563 n. 2 (emphasis in original).  The second portent of DelCostello was Justice Blackmun's remark that "[a]lthough I find much that is persuasive in Justice Stewart's analysis, resolution of the Sec. 10(b) question properly should await the development of a full adversarial record."   Id. at 65, 101 S.Ct. at 1565 (Blackmun, J., concurring).  Finally, the most obvious foreshadowing of DelCostello was Justice Stewart's well reasoned and strongly worded concurring opinion imploring the Court to adopt the six-month limitations period of section 10(b) of the National Labor Relations Act.   Id. at 65-71, 101 S.Ct. at 1565-1568 (Stewart, J., concurring).  I agree with the Seventh Circuit that "these three statements in Mitchell clearly suggested that the limitations period of section 10(b) of the Act would be adopted."   Landahl, 746 F.2d at 1315


9
 In Murray, we held that DelCostello was not a clear and abrupt change in the applicable statute of limitations for Sec. 301/DFR claims.  Admittedly, the applicable state statute of limitations in Murray was Maryland's 30-day statute for actions to vacate an arbitration award, whereas in this case the appropriate state statute of limitations is West Virginia's five-year statute for actions upon oral contracts.  Under the first Chevron factor, however, we must look to Supreme Court precedent first and foremost and not merely at our own to determine whether (1) DelCostello represents a clear break from prior law and whether (2) the issue decided in DelCostello was one of "first impression whose resolution was not clearly foreshadowed."   Chevron, 404 U.S. at 106, 92 S.Ct. at 355.  Because the Supreme Court precedent did indeed foreshadow DelCostello, I believe our holding in Murray regarding the first Chevron factor should also be applied to this case


10
 I also believe that we are bound by our previous holding in Murray that the second Chevron factor favors retroactivity.  This factor must be analyzed independently from the first Chevron factor and from the equities of each case involved under the third Chevron factor.  Furthermore, whether the first and third Chevron factors favor retroactive application of DelCostello may vary from case to case.  However, the second Chevron factor cannot vary--it either favors retroactive application of DelCostello in every case or not at all


11
 More recently, the Ninth Circuit has declared that in deciding DelCostello, "the Supreme Court wished a uniform statute of limitations to apply" in order to prevent "[t]he waste of time and resources" that had previously occurred when plaintiffs pursued their Sec. 301/DFR claims "under an almost infinite variety of local limitations statutes."   Glover v. United Grocers, Inc., 746 F.2d 1380, 1382 (9th Cir.1984), petition for cert. filed, 53 U.S.L.W. 3600 (U.S. Feb. 5, 1985) (No. 84-1257).  Consequently, the court went on to conclude that "[n]ot to apply DelCostello [retroactively in the case before it] would be to thwart its clear purpose in making uniform the statute of limitations applied to employers and unions when the claim is at once for breach of duty of fair representation and for breach of contract."    Id. at 1383


12
 Despite the collective wisdom of every federal circuit court of appeals, the majority concludes that the second Chevron factor favors prospective application of DelCostello.    They reach this conclusion by finding that (1) "[t]he court's specific endeavor in DelCostello ... was to enlarge the short period of limitations authorized by Mitchell; "  (2) that prospective application in this case "would not ... significantly retard[ ]" the policies underlying DelCostello;  and (3) that "[t]here are only a few states which have no statutes limiting commencement of actions to vacate arbitration awards."    These assertions are only partially true
First, the Supreme Court in DelCostello's companion case purposely shortened the statute of limitations that had been applied to actions against unions by observing that
[the] application of a longer malpractice statute as against unions would preclude the relatively rapid final resolution of labor disputes favored by federal law....  In No. 81-2408, for example, the holding of the Court of Appeals would permit a suit as long as three years after termination of the grievance proceeding;  many states provide for periods even longer.
DelCostello, 462 U.S. at 168, 103 S.Ct. at 2292 (footnote omitted).  Second, prospective application of DelCostello here would give plaintiffs in West Virginia who filed suit before the decision in DelCostello was handed down a limitations period that is ten times longer than the six-month period now in effect.  Equally noteworthy, the majority's holding today carves an undesirable exception to the DelCostello rule for cases in this circuit arising in West Virginia.  These observations clearly demonstrate that prospective application of DelCostello is totally inconsistent with the twin aims of DelCostello:  uniformity and rapid finality in labor dispute resolution.  Finally, while only a few states do not have statutes limiting the time within which an action to vacate an arbitration award may be brought, every state has a limitations period for malpractice actions (that applied to suits against unions before DelCostello ended the practice of borrowing the most appropriate state statute of limitations for Sec. 301/DFR claims) far in excess of DelCostello's six-month period.  As the Supreme Court observed in DelCostello:
One state's limitations period for legal malpractice is 10 years.  Other states allow six years (10 states);  five years (4 states);  four years (5 states);  three years (10 states and the District of Columbia);  two years (10 states);  and one year (4 states).
Id. at n. 18.


13
 The Eleventh Circuit has even concluded that the equities mandate retroactivity:  "Prospective application of DelCostello would cause inequitable results.  Numerous state statutes of limitations would apply to similar causes of action.  Prospective application would extend the inconsistent results that DelCostello sought to remedy."   Rogers, 720 F.2d at 1250.  Under the majority's view, a plaintiff in Maryland bringing a Sec. 301/DFR claim seven months after his cause of action arose but before DelCostello came down would find his claim time barred.  A similarly situated plaintiff in West Virginia, however, could bring the same claim up to five years after his cause of action arose without fear of having his claim time barred.  Such a result is hardly equitable


14
 Even if we assume that the third Chevron factor favors nonretroactivity in this case, retroactive application of DelCostello would still be necessary because prospective effect cannot be given a decision unless all three Chevron factors are satisfied.   See Holzsager, 646 F.2d at 797;  Rogers, 720 F.2d at 1249


15
 Nearly all of the reported district court opinions have also applied DelCostello retroactively.   Moseley v. Southern Pac. Transp. Co., 594 F.Supp. 1039, 1050 (E.D.La.1984);  Estades, 593 F.Supp. at 782;  Campbell, 592 F.Supp. at 1562;  Fisher v. CPC Int'l Inc., 591 F.Supp. 228, 231 (W.D.Mo.1984);  Bey v. Williams, 590 F.Supp. 1150, 1153 (W.D.Pa.1984);  Heffner v. General Comm. of Adjustment, 587 F.Supp. 387, 389 (D.Ind.1984);  Oliver v. Local No. 1261 United Transp. Union, 587 F.Supp. 3, 6 n. 1 (N.D.Ga.1984);  Thibault v. Stop & Shop Companies, 585 F.Supp. 1359, 1361-62 (D.Conn.1984);  Vecchione v. United Tel. Co., 584 F.Supp. 1161, 1166 (N.D.Ohio 1984);  Thomas v. Kroger Co., 583 F.Supp. 1031, 1035 (S.D.W.Va.1984);  Johnson v. Joseph Schlitz Brewing Co., 581 F.Supp. 338, 344 n. 1 (M.D.N.C.1984).   Contra Sole v. Thorofare Markets, Inc., 571 F.Supp. 1233, 1236 (N.D.W.Va.1983)